Citation Nr: 0207175	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  98-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the veteran requested that he be 
afforded a Travel Board hearing.  The veteran was scheduled 
for his hearing in June 2002 and was notified of the hearing 
date by way of a letter dated in April 2002.  Evidence of 
record reflects that the veteran failed to report for his 
scheduled hearing.  The veteran did not request a 
postponement of his hearing, nor did he provide good cause 
for his failure to report.  Accordingly, his request for a 
hearing is considered to be withdrawn and the Board will 
adjudicate the claim based on the evidence of record.  
38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by frequent nightmares, 
depression, chronic sleep impairment and mild memory loss.

2.  The veteran's PTSD is not manifested by reduced 
reliability and productivity because of symptoms such as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.



CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran submitted a claim for entitlement to nonservice-
connected disability pension benefits in August 1996.  VA 
examinations provided diagnoses of diabetes mellitus, 
lumbosacral strain with arthritis and hypertension.  He was 
granted nonservice-connected pension benefits in September 
1996 primarily based on the severity of the veteran's 
diabetes mellitus.

The Board notes that on claims forms submitted in June 1993 
and August 1996 the veteran listed employment as a galvanizer 
for 13 years and 12 months.

The veteran originally sought to establish service connection 
for PTSD in September 1996.  He was afforded a VA psychiatric 
examination in December 1996.  He complained of trouble 
sleeping and having nightmares about his experiences in 
Vietnam.  He reported having nightmares two to three times a 
week as well as flashbacks.  He felt depressed and said that 
he had difficulty concentrating.  He said that he did not 
have much of a social life.  He said that stress caused him 
to have poor occupational functioning and difficulty 
maintaining gainful employment.  He said he had been 
unemployed since 1996.  He was not on any psychotropic 
medications.  The veteran had been married since 1972.  The 
veteran related that he had only had four jobs since he was 
discharged and that the longest he worked was for two years.  

The objective findings described the veteran as cooperative.  
His affect was neutral and his mood was depressed and 
anxious.  There was no congruence between his affect and 
mood.  The veteran was also described as alert and oriented 
times three and had an intact memory of immediate, recent and 
remote events.  He did appear to have difficulty with 
attention and concentration.  He was in touch with reality 
and had no delusions.  He had no homicidal or suicidal 
ideations.  The veteran was noted to have good insight and 
fair judgment with clear and coherent speech.  There was no 
evidence of blocking or flight of ideas and no loosening of 
associations.  There was no tangentiality and no 
circumstantiality.  The veteran denied any auditory or visual 
hallucinations.  The diagnosis was mild PTSD secondary to the 
veteran's military experiences in Vietnam.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 55 
to 60.

The veteran was granted service connection for PTSD in 
January 1997.  He was assigned a 10 percent disability 
rating.  The Board notes that no specific stressor was 
verified; however, the veteran was granted service connection 
based upon his personnel records indicating participation in 
several campaigns in Vietnam and the nexus statement provided 
by the VA examiner.

The veteran submitted a claim for an increased rating for his 
service-connected PTSD in March 1998.  He was afforded a VA 
psychiatric examination in May 1998.  The veteran described 
his primary problem as an inability to sleep at night.  He 
reported having constant and frequent nightmares.  The 
veteran said that he had nightmares approximately 20 nights 
out of 30.  He also said that he had other health problems, 
including skin cancer.  In addition, he reported a problem 
with sexual dysfunction, which lead to a separation from his 
wife.  He lived alone.  The veteran received VA outpatient 
treatment for his physical complaints.  In regard to 
activities, the veteran reported that he hunted by himself a 
lot.  He said that he was last employed in 1996 and that he 
had worked as a galvanizer for 22 years.  The veteran said 
that he was able to do his own shopping and cleaning but did 
not cook much.  He had no other real hobbies outside of 
hunting.  

The veteran denied any homicidal or suicidal thoughts.  The 
examiner stated that the veteran was clearly oriented times 
three.  The veteran's speech and language was coherent, 
intelligible and intelligent.  The examiner remarked that the 
veteran impressed him as being very goal directed.  The 
veteran denied problems with depression and his mood was 
pleasant.  His speech was not pressured.  There was no 
evidence of tangential thinking or loose associations.  The 
veteran was casual but neatly dressed and able to attend to 
the activities of daily living.  No memory problems were 
identified although the veteran said that he had problems 
remembering names.  The veteran denied hallucinations and 
delusions at the time of the examination but did say that he 
would see shadows at night and that this probably lead to him 
experiencing intrusive thoughts related to his PTSD.  The 
veteran was again diagnosed with PTSD and assigned a GAF 
score of 55 to 60.

Associated with the claims folder are VA outpatient treatment 
records for the period from September 1996 to January 2001.  
The records primarily relate to evaluation and treatment 
provided to the veteran for his diabetes and mucinous eccrine 
carcinoma of the skin of the face.  The veteran was seen in 
the mental health clinic on several occasions beginning in 
March 2000.  At that time he underwent a comprehensive review 
to establish an initial treatment plan.  The assessment noted 
that the veteran was married with an adult son living in the 
home.  His chief complaint was that he could not sleep.  He 
had worked as a steelworker for 28 years but not worked since 
1996.  The mental status examination recorded that the 
veteran felt sad and bored.  He was oriented with good 
comprehension.  He did report that he thought he had heard 
doors open and his name called.  The veteran complained of 
short-term memory problems but there were no obvious 
concentration problems.  He denied suicidal and homicidal 
ideation.  He reported that his dreams would wake him up and 
that he got about three hours total sleep per day.  His 
hobbies were hunting and gambling.  The veteran was diagnosed 
with PTSD.  He was assigned a GAF score of 65 as representing 
the highest level of functioning over the previous year.

Additional mental health treatment entries dated in April and 
June 2000 show the veteran's continued complaints regarding 
his difficulty sleeping.  There were no entries regarding 
treatment for PTSD prior to the March 2000 evaluation 
reviewed above.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

The veteran's PTSD has been rated under Diagnostic Code 9411.  
38 C.F.R. § 4.130 (2001).  Under Diagnostic Code 9411 a 10 
percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or for symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

The evidence of record supports an increased rating for the 
veteran's PTSD.  The results of the May 1998 VA PTSD 
examination and the March 2000 VA evaluation demonstrate that 
his current symptomatology more nearly approximates the 
criteria for a 30 percent rating.  The two reports noted the 
veteran's main complaints of sleep impairment, depression 
(May 1998), being sad and bored (March 2000), and memory 
impairments.  The veteran was assigned a GAF score of 55-60 
in May 1998 and a GAF score of 65 in March 2000 as the 
highest level of functioning for the prior year.

A review of the outpatient treatment records shows that the 
veteran continued to complain of impaired sleep.  The 
remaining records do not show the veteran with frequent 
visits or report any increase in symptomatology.  Moreover, 
the records do not show that the veteran's PTSD interfered 
with his ability to work in a manner beyond that expected of 
a claimant with a 30 percent rating.  The veteran's ability 
to work was affected by his diabetes mellitus as indicated by 
his receipt of nonservice-connected pension benefits in 
September 1996.  He had a long employment history prior to 
his last employment in 1996.  

In addition to his long work history, the veteran has 
maintained a marriage since 1972, although he has been 
separated from his spouse on several occasions.  He enjoys 
hobbies of hunting and gambling.  His son resided with him as 
of the date of the outpatient treatment reports prepared in 
March 2000.  No evidence suggests that he experiences reduced 
reliability and productivity of the level contemplated by the 
criteria for a 50 percent rating.  In fact, the evidence of 
record does not show that the veteran exhibits the symptoms 
typical of the 50 percent rating.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a rating beyond 30 percent for the veteran's 
PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

The standard for processing claims for VA benefits was 
changed effective November 9, 2000, with the signing into law 
of the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law 106-475.  (Codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also clarified VA's duty to assist 
claimants in the development of their claims.  

The Board notes that the Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
114 Stat. 1654, app § 1611 (Oct. 30, 2000) (NDAA § 1611), 
originally amended 38 U.S.C. § 5107 to clarify the 
Secretary's duty to assist claimants in the development of 
claims for benefits under title 38, United States Code.  
Congress then enacted the Veteran's Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 
(Nov. 1, 2000) (VBHCIA).  Section 104(c)(2) of the VBHCIA 
noted the passage of the NDAA and § 1611 and declared that if 
the VCAA was enacted after the NDAA, then § 1611 would be 
deemed for all purposes to not have taken effect.

As reflected above, the VCAA was enacted after the NDAA.  In 
keeping with section 104(c)(2) of the VBHCIA, § 1611 no 
longer was in effect as of November 9, 2000.  Moreover, under 
operation of the VBHCIA, § 1611 is deemed to have never been 
effect.

The VA General Counsel issued a precedent opinion in November 
2000 to address the issue of the effective date of the duty-
to-assist provisions of the VCAA.  VAOPGCPREC 11-2000.  The 
General Counsel noted that Congress clearly expressed its 
intention that the effective date provision of section 7(a) 
of the VCAA, regarding the amendment to 38 U.S.C. § 5107 
contained in section 4 of the VCAA, applied to all claims 
pending at the time of the passage of the VCAA, or 
November 9, 2000.  The General Counsel went on to conclude 
that Congress did not clearly express an intent as to the 
whether the duty-to-assist provisions were to be applied 
retroactively.  Ultimately, it was concluded that all of the 
provisions of the VCAA applied to claims filed on or after 
November 9, 2000, as well as to claims filed before then but 
not finally decided as of that date.

The United States Court of Appeals for Veterans Claims 
(Court) addressed the issue of retroactivity of the duty-to-
assist provisions of the VCAA in Holliday v. Gober, 14 Vet. 
App. 197 (2000).  In a per curiam order the court noted the 
legislative history and action in regard to NDAA § 1611 and 
the VBHCIA's seeming nullification of that provision upon 
enactment of the VCAA.  The parties in Holliday were ordered 
to submit additional briefing on a number of issues, to 
include the retroactivity of the duty-to-assist provisions of 
the VCAA.

In a subsequent decision, Holliday v. Principi, 14 Vet. App. 
280 (2001), the Court held that § 1611 of the NDAA was to be 
treated for all purposes as not ever having taken effect.  
Id. at 284.  The Court went on to hold that the amendments to 
38 U.S.C.A. § 5107 were applicable to any claim filed before 
the date of the enactment of the VCAA but not yet final as of 
that date.  Id., citing Luyster v. Gober, 14 Vet. App. 186 
(2000) (per curiam order).  In regard to the duty-to-assist 
provisions enacted under the VCAA, the court held that all 
provisions of the VCAA were potentially applicable to claims 
pending on the date of the enactment of the VCAA.  Id. at 
286.  The court then vacated the prior Board decision and 
remanded the case for consideration of the VCAA by VA in the 
first instance.

VA has also issued final regulations to implement the 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

In a more recent decision, the Court of Appeals for the 
Federal Circuit issued an opinion, which held that the duty-
to-assist provisions of the VCAA are not retroactive.  See 
Dyment v. Principi, 287 F. 3d 1377 (2002).  The Federal 
Circuit found that the effective date provision in section 
7(a) of the VCAA applied solely to the amendment of 38 U.S.C. 
§ 5107, as cited in section 4 of the VCAA.  Further, in a 
case decided May 20, 2002, a separate panel of the Federal 
Circuit concurred with the holding in Dyment that the duty-
to-assist provisions of the VCAA are not retroactive.  See 
Bernklau v. Principi, No. 00-7122, (Fed. Cir., May 20, 2002).  
The court categorically stated that the duty-to-assist 
provisions of section 3(a) of the VCAA were not retroactive.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
In this case, the Federal Circuit has held that the duty-to-
assist provisions contained in section 3(a) of the VCAA are 
not applicable retroactively.  

The amended version of 38 U.S.C.A. § 5107 is as follows:

(a) CLAIMANT RESPONSIBILITY.-Except as 
otherwise provided by law, a claimant has 
the responsibility to present and support 
a claim for benefits under laws 
administered by the Secretary.

(b) BENEFIT OF THE DOUBT.-The Secretary 
shall consider all information and lay 
and medical evidence of record in a case 
before the Secretary with respect to 
benefits under laws administered by the 
Secretary.  When there is an approximate 
balance of positive and negative evidence 
regarding any issue material to the 
determination of a matter, the Secretary 
shall give the benefit of the doubt to 
the claimant.

38 U.S.C.A. § 5107(a), (b) (West Supp. 2001).

The change in 38 U.S.C.A. § 5107(a) eliminated the 
requirement to submit a well-grounded claim.  The change also 
removed the obligation, from this subsection, to assist a 
veteran in developing the facts pertinent to his claim.

In spite of the elimination of the requirement to assist the 
veteran from 38 U.S.C.A. § 5107(a), VA has assisted the 
veteran in the present case.  From the outset he has been 
requested to provide evidence to support his claim.  The 
veteran was afforded a VA examination in May 1998.  VA 
treatment records were obtained and associated with the 
claims folder.  He was afforded the opportunity to present 
testimony at a hearing but failed to report.

He was provided with a statement of the case (SOC) with 
respect to the issue on appeal that listed the provisions of 
law relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  He was issued a supplemental statement of the case 
that reviewed the evidence added to the claims folder 
subsequent to the SOC.  Further, as noted above, the veteran 
was scheduled for a Travel Board hearing in June 2002 but 
failed to report for his hearing. 

In summary, the veteran has not identified any outstanding 
evidence that could be obtained that would support his claim.  
He has been informed of the evidence necessary to support his 
claim, and he has been assisted in the development and 
obtaining of that evidence.  While the recent decisions in 
Dyment and Bernklau may have established the state of the law 
as to the retroactive application of the duty to assist 
provisions of the VCAA, the fact is that this veteran was 
provided assistance in accordance with the state of the law 
in existence prior to that decision.  He was afforded the 
greater benefit in the development of his case.  Accordingly, 
the Board concludes that there was no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



								(Continued on Next 
Page)

ORDER

Entitlement to a 30 percent rating for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

